In re Marie Buffa DiRosa applying for Supervisory Writs. Parish of Orleans. No. 583-898.
Writ granted in part and denied in part. Under C.C.P., Art. 1421 et seq. relator is entitled to have deponent Jill Coit answer all of the questions to which her counsel objected except those seeking to learn her educational background, the names of the witnesses present at her marriage to Louis DiRosa, whether she was, at time of deposition, living with a. named individual, and the two questions at pages 18 and 19 of the deposition concerning deponent’s knowledge *579of the contents of and judgment in the divorce lawsuit. The district court judgment relieving Jill Coit from answering all questions propounded to her during her deposition of December 14, 1978, to which her counsel objected, is refused and it is ordered that she respond to all questions objected to by her counsel at the December 14, 1978 deposition except those referred to hereinabove.
SUMMERS, C. J., MARCUS and BLANCHE, JJ., would deny the writ.